DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
Regarding amended claims 1 and 12, applicant argued that Maca fails to teach using separate uplink signal splitter and downlink signal splitter that allows each of the main booster and the front-end booster to include only a single multiplexer.
	However, examiner respectfully disagrees.  First off, claimed “multiplexer” is not supported by filed specification.  Second off, nowhere in argued claim “uplink signal splitter” and “downlink signal splitter” are claimed to be separate.  Third off, despite of applicant’s argument, Scheinert does teach reconfigurable switch 124 may be implemented by, for example, 
	Thus, rejections are proper and maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1 and 12, support for newly amended “single multiplexer” and “single front-end booster multiplexer” are not found in filed specification.  Hence related amendments are not considered for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maca (US2011/0249708) in view of Scheinert (US2009/0005096).
To claim 1, Maca teach a signal booster (10b of Fig. 1) comprising: 
a first interface port (interface port of 2 coupled to 8b of Fig. 1); 
a second interface port (interface port of 4 coupled to 9b of Fig. 1); 
a third interface port (interface port of another 4 coupled to 9b of Fig. 1); 
a downlink signal splitter device communicatively coupled to the first interface port, the downlink signal splitter device configured to communicate a downlink signal from the first interface port to a plurality of interface ports (paragraph 0019, system 10b may function as a single-input and multiple-output system with both downlink and uplink, duplexing communications capability, which means a signal splitter device would have been a well-known technique to implement); 
an uplink signal splitter device communicatively coupled to the first interface port (paragraph 0019, system 10b may function as a single-input and multiple-output system with both downlink and uplink, duplexing communications capability, which means a signal splitter device would have been a well-known technique to implement), the uplink signal splitter device comprising: a first uplink splitter port configured to direct uplink signals from the second 
a main booster (2 of Fig. 1, master unit) that includes a main downlink amplification path (18 or 38 of Fig. 2, LNA) that is communicatively coupled between the first interface port and the downlink signal splitter device and a main uplink amplification path (54 or 34 of Fig. 2, PA) that is communicatively coupled between the first interface port and the uplink signal splitter device (paragraphs 0021-0027, wherein splitter device would have been obvious to implement); and 
a front-end booster (4 of Fig. 1, remote unit) that includes a front-end downlink amplification path (38 or 18 of Fig. 2, LNA) that is communicatively coupled between the second interface port and the downlink signal splitter device and a front-end uplink amplification path (34 or 54 of Fig. 2, PA) that is communicatively coupled between the second interface port and the uplink signal splitter device (paragraphs 0021-0027, wherein splitter device would have been obvious to implement).
In furthering obviousness of having downlink signal splitter and uplink signal splitter to respectively relay downlink signals to multiple remote units or uplink signals from said multiple remote units, Scheinert teach a signal hub in a distributed antenna communications system comprising a splitter/combiner (124 of Fig. 5) operatively relay downlink signals to multiple remote units or uplink signals from said multiple remote units (Figs. 5-6).


To claim 12, Maca and Scheinert teach a system (as explained in response to claim 1 above).



To claims 2 and 13, Maca and Scheinert teach claims 1 and 12.
Maca teach wherein the downlink signal splitter device includes: a first downlink splitter port configured to direct downlink signals from the first interface port towards the second interface port; and a second downlink splitter port configured to direct downlink signals from the first interface port towards the third interface port (obvious as downlink signal splitter may relay downlink signals to respective remote unit 4s through respective interface ports).

To claims 3 and 14, Maca and Scheinert teach claims 2 and 13.
Maca and Scheinert teach wherein the downlink signal splitter device further includes: a third downlink splitter port configured to direct downlink signals from the first interface port towards a fourth interface port; and a fourth downlink splitter port configured to direct downlink signals from the first interface port towards a fifth interface port (obvious as downlink signal splitter may relay downlink signals to respective remote units through respective interface ports, wherein said remote units can be as many as four remote units, such as shown in Fig. 6 of Scheinert).


Maca and Scheinert teach wherein the uplink signal splitter device further includes: a third uplink splitter port configured to direct uplink signals from a fourth interface port towards the first interface port; and a fourth uplink splitter port configured to direct uplink signals from a fifth interface port towards the first interface port (obvious as uplink signal splitter may relay uplink signals from respective remote units through respective interface ports, wherein said remote units can be as many as four remote units, such as shown in Fig. 6 of Scheinert).

To claims 5 and 16, Maca and Scheinert teach claims 1 and 12.
Maca teach further comprising a main duplexer (12 of Fig. 1) in the main booster that is communicatively coupled to the first interface port and directs an uplink signal from the main uplink amplification path to the first interface port and directs a downlink signal from the first interface port to the downlink signal splitter device on the main downlink amplification path, and wherein the main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device (obvious as duplexer 12 is indirectly and communicatively coupled to downlink signal splitter and uplink signal splitter).

To claims 6 and 17, Maca and Scheinert teach claims 1 and 12.
Maca teach wherein the front-end downlink amplification path (18 of Fig. 1) and the front-end uplink amplification path (54 of Fig. 1) is configured using a front-end duplexer (12 of Fig. 1), wherein the front-end duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device, wherein the front-end duplexer is communicatively coupled 

To claims 7 and 18, Maca and Scheinert teach claims 1 and 12.
Maca teach wherein the first interface port is configured to be coupled to a first antenna (8b of Fig. 1) and the second interface port is configured to be coupled to a second antenna (9b of Fig. 1), wherein the first antenna is configured to receive downlink signals from a base station in a wireless network and to send uplink signals to the base station, wherein the second antenna is configured to receive uplink signals from the wireless device and to send downlink signals to the wireless device (as shown in Fig. 1).

To claims 8 and 19, Maca and Scheinert teach claims 1 and 12.
Maca and Scheinert teach wherein the downlink signal splitter device and the uplink signal splitter device are active or passive devices and include one or more of a signal splitter, a coupler, a tap, a resistive splitter or a Wilkinson divider (as explained in response to claim 1 above).

To claims 9 and 20, Maca and Scheinert teach claims 1 and 12.
Maca teach wherein a main duplexer (12 of Fig. 1) is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device in order to reduce oscillations in the main booster (obvious as duplexer 12 is indirectly and communicatively coupled to downlink signal splitter and uplink signal splitter, wherein reducing oscillation is inherent feature and intended use).

To claims 10 and 21, Maca and Scheinert teach claims 1 and 12.
Maca teach wherein a main duplexer (12 of Fig. 1) is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device in order to reduce amplitude ripple in the main booster (obvious as duplexer 12 is indirectly and communicatively coupled to downlink signal splitter and uplink signal splitter, wherein reducing amplitude ripple is inherent feature and intended use).




Claims 5-6, 9-11, 16-17, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maca (US2011/0249708) in view of Scheinert (US2009/0005096) and Skarby et al. (US2007/0173288).
To claims 5 and 16, Maca and Scheinert teach claims 1 and 12.
Maca and Scheinert teach further comprising a main duplexer in the main booster that is communicatively coupled to the first interface port and directs an uplink signal from the main uplink amplification path to the first interface port and directs a downlink signal from the first interface port to the downlink signal splitter device on the main downlink amplification path, and wherein the main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device (as explained in rejection under Maca and Scheinert above).
	In alternative interpretation, Skarby teach a main duplexer (42 of Fig. 6B) in the main booster that is communicatively coupled to the first interface port and directs an uplink signal 

To claims 6 and 17, Maca and Scheinert teach claims 1 and 12.
Maca and Scheinert teach wherein the front-end downlink amplification path and the front-end uplink amplification path is configured using a front-end duplexer, wherein the front-end duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device, wherein the front-end duplexer is communicatively coupled to the second interface port (as explained in rejection under Maca and Scheinert above).
	In alternative interpretation, Skarby teach a main duplexer (42 of Fig. 6B) in the main booster that is communicatively coupled to the first interface port and directs an uplink signal from the main uplink amplification path to the first interface port and directs a downlink signal from the first interface port to the downlink signal splitter device on the main downlink amplification path, and wherein the main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device (as shown in Fig. 6B), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Maca and Scheinert, in order to isolate bi-directional signal communications.

To claims 9 and 20, Maca and Scheinert teach claims 1 and 12.
Maca and Scheinert teach wherein a main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device in order to reduce oscillations in the main booster (as explained in rejection under Maca and Scheinert above).
	In alternative interpretation, Skarby teach a main duplexer (42 of Fig. 6B) in the main booster that is communicatively coupled to the first interface port and directs an uplink signal from the main uplink amplification path to the first interface port and directs a downlink signal from the first interface port to the downlink signal splitter device on the main downlink amplification path, and wherein the main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device (as shown in Fig. 6B), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Maca and Scheinert, in order to isolate bi-directional signal communications.

To claims 10 and 21, Maca and Scheinert teach claims 1 and 12.
Maca and Scheinert teach wherein a main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device in order to reduce amplitude ripple in the main booster (as explained in rejection under Maca and Scheinert above).
	In alternative interpretation, Skarby teach a main duplexer (42 of Fig. 6B) in the main booster that is communicatively coupled to the first interface port and directs an uplink signal from the main uplink amplification path to the first interface port and directs a downlink signal from the first interface port to the downlink signal splitter device on the main downlink 

To claims 11 and 22, Maca and Scheinert teach claims 1 and 12.
Maca and Scheinert do not expressly disclose wherein: the main downlink amplification path includes at least one band pass filter to filter downlink signals; and the main uplink amplification path includes at least one band pass filter to filter uplink signals.
	Skarby teach a main duplexer (42 of Fig. 6B) with band pass filters (86s of Fig. 7) in the main booster that is communicatively coupled to the first interface port and directs an uplink signal from the main uplink amplification path to the first interface port and directs a downlink signal from the first interface port to the downlink signal splitter device on the main downlink amplification path, and wherein the main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device (as shown in Figs. 6B-7, paragraph 0040, transmit path has been omitted for simplicity, which means transmit path would equip band pass filters and coupled to said duplexer as well), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Maca and Scheinert, in order to isolate bi-directional signal communications.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 7, 2021